Citation Nr: 1008040	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-35 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision, which denied the 
Veteran's service connection claims.  

For the reasons stated below, the Board finds that additional 
development is necessary with respect to the Veteran's 
claims.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Unfortunately, this matter must be remanded.  On November 3, 
2006, the Veteran submitted a VA Form 9 which indicated his 
desire to have a travel board hearing.  The Veteran later 
clarified in a November 2009 letter that he wanted to be 
heard by a Board member via videoconference.  As such, the 
Board finds that a Board videoconference hearing must be 
scheduled prior to appellate review 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board 
videoconference hearing.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. 
§ 20.704(b)(2009).  The Veteran should be 
advised of the consequences of failing to 
appear for the hearing.  All 
communications with the Veteran and his 
representative regarding the scheduling of 
the hearing should be documented in the 
claims folder.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


